Citation Nr: 1707825	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  98-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome of the left hand.

3.  Entitlement to service connection for cardiovascular disease.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, prior to his retirement in November 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision dated November 1997, the RO found that new and material evidence had not been received to reopen the claim for service connection for sinusitis.  In April 2001, the RO effectuated a Board decision of that month that granted service connection for bilateral hearing loss, and assigned a noncompensable evaluation for it.  The Veteran disagreed with the assigned rating.  By rating action dated July 2006, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of service connection for carpal tunnel syndrome.  Thereafter, in a June 2010 rating decision, the RO denied service connection for sleep apnea and heart disease.

These matters were remanded by the Board in April 2001, December 2003, January 2008, June 2010, and April 2012.  

The Veteran testified at a hearing before a Veterans Law Judge in May 2000 with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.  

The issue of service connection for an acquired psychiatric disability was previously before the Board and remanded for additional development of the record.  By rating action dated January 2015, the RO granted service connection for posttraumatic stress disorder with depressive disorder.  Accordingly, this matter is no longer before the Board.  


FINDING OF FACT

On February 23, 2017, the Board was notified by the Veteran's surviving spouse that the appellant died on February [redacted], 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
E. I. VELEZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


